Citation Nr: 1712427	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  14-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation for traumatic osteoarthritis of the right knee, initially rated as 10 percent disabling  prior to September 12, 2011.

2.  Entitlement to an increased disability evaluation for traumatic osteoarthritis of the right knee, status-post total knee replacement, rated as 30 percent disabling from November 1, 2012.

3.  Entitlement to an effective date prior to December 15, 2010 for the grant of service connection for traumatic osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from February 1953 to February 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The February 2013 rating decision granted the Veteran's claim for service connection for traumatic osteoarthritis of the right knee, and assigned a noncompensable disability evaluation, effective December 15, 2010.  

A March 2014 rating decision assigned a temporary total rating for the Veteran's right knee disability, effective September 12, 2011, in accordance with the provisions of 38 C.F.R. § 4.30.  This rating decision also re-characterized the Veteran's disability as traumatic osteoarthritis, status-post total knee replacement, and granted a 30 percent disability rating, effective November 1, 2012.  

In a September 2015 rating decision, the RO granted the Veteran an increased, initial 10 percent disability rating for his traumatic osteoarthritis of the right knee for the rating period prior to September 12, 2011.

The Veteran has not indicated that he agreed with the increased ratings; thus, his claims for increased ratings for his right knee disability, exclusive of when the temporary total rating was in effect, remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has not alleged that he is unemployable as a result of his service-connected disability.  As such, TDIU is not reasonably raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased disability rating for traumatic osteoarthritis of the right knee, status-post total knee replacement, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Traumatic osteoarthritis of the right knee is manifested by painful and limited motion; remaining functional flexion was better than 45 degrees and extension was full.

2.  The claim of entitlement to service connection for traumatic osteoarthritis of the right knee was granted following a claim for service connection which was received by the RO on December 15, 2010.  At the time of the December 2010 claim, there were no prior claims for service connection for a right knee disability.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 percent for traumatic osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2016).

2.  The criteria for an effective date earlier than December 15, 2010 for the grant of entitlement to service connection for traumatic osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  This letter explained the evidence needed to substantiate claim for service connection; the Veteran's claims for an increased disability rating and an earlier effective date are downstream from his claim for service connection of traumatic osteoarthritis of the right knee.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was not afforded a VA examination during the rating period being adjudicated herein (prior to September 12, 2011).  Nonetheless, the available post-service treatment records from the rating period prior to September 12, 2011 contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected traumatic osteoarthritis of the right knee has not materially changed and a uniform evaluation is warranted for the rating period prior to September 12, 2011.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

For the period prior to September 12, 2011, the Veteran's right knee disability is rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.  See 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his right knee.

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the right knee during the applicable rating period. 

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.   However, there is no evidence of instability or subluxation of the right knee; treatment records reflect that there was no instability or subluxation of the right knee (see July 2011 and September 2011 treatment records from The Core Institute).  

The Board finds that the weight of the evidence demonstrates that the symptoms of the Veteran's service-connected traumatic osteoarthritis of the right knee most closely approximate the criteria for the currently assigned 10 percent disability rating for the period prior to September 12, 2011 (based on limitation of motion).  This evaluation contemplates pathology productive of painful motion.  The evaluation is also consistent with the functional equivalent of limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260).  The Board observes that the Veteran had flexion to 120 degrees in July 2011 and to 125 degrees in September 2011.  

The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.  Rather, regardless of cause, the Veteran retains functional flexion to better than 45 degrees.  Such evidence establishes that he is no more than 10 percent disabled based upon limited flexion.  Stated differently, although there may have been pain, such pain did not functionally limit flexion to less than 45 degrees.  

Regarding the other plane of motion, the Veteran's treatment records from The Core Institute reflect that the Veteran had full extension, to 0 degrees, of the right knee.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5261 for the right knee, as he does not have compensable limitation of extension.

There is no indication that he has additional functional impairment, above and beyond the 10 percent level for traumatic osteoarthritis of the right knee, which would support a higher rating.  In this regard, the Board points out that the Veteran's treatment records were repeatedly negative for objective evidence of weakness, deformity or reduced muscle strength.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation of motion approximated 30 degrees of flexion for the right knee.  As a result, the 10 percent rating for traumatic osteoarthritis of the right knee adequately compensates him for the extent of his pain during the applicable rating period.

Additionally, the Board has considered the claim for an increased rating for the rating period prior to September 12, 2011 under several other diagnostic codes used to evaluate the knee.  There is no evidence of ankylosis of the right knee joint or any impairment of the tibia or fibula of the right leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; the aforementioned treatment records from The Core Institute reflect that patellar tracking was normal, and there was no evidence of locking or erythema.  The Board acknowledges that the July 2011 treatment record indicates that there was moderate effusion and crepitus, but effusion was not shown in September 2011, and in both instances, as well as in the December 2010 treatment report from Dr. E, examination was negative for "locking" of the right knee.   Likewise, his pain and effusion is contemplated by the Veteran's current disability rating under Diagnostic Code 5260.  As such, the Board does not find that the medical evidence supports a separate or higher schedular rating under Diagnostic Code 5258.

The Board acknowledges that, in certain circumstances, Diagnostic Code 5259 is available for the award of a separate, 10 percent disability evaluation where there is symptomatic removal of the semilunar cartilage.  The Board notes that a December 2010 treatment record from Dr. E indicates that the Veteran reported a history of a torn meniscus.  However, there is no indication that the Veteran underwent a removal of the semilunar cartilage of the right knee and no tear of the meniscus was shown on x-ray.  Moreover, no separate impairment was identified that would not be contemplated by the already assigned disability evaluation.  Therefore, a separate evaluation is not warranted under Diagnostic Code 5259.  

As  indicated earlier, in VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  A 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id.  Here, as previously noted, there is no evidence of complaints of instability or subluxation of the right knee.

For these reasons, the Board finds that a preponderance of the evidence is against a disability evaluation in excess of 10 percent for traumatic osteoarthritis of the right knee for the rating period prior to September 12, 2011.  38 C.F.R. §§ 4.3, 4.7. 

Extrachedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's traumatic osteoarthritis of the right knee are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain and limitation of motion, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's traumatic osteoarthritis of the right knee, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's traumatic osteoarthritis of the right knee is not warranted.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  The assignment of an effective date for an award of service connection is specified by statute and regulation.  The Board has no authority to disregard these requirements.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  


A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2016).  

As noted, the effective date for an award of service connection is the date that entitlement arose or the date the claim was received, whichever is later. 38 C.F.R. § 3.400(b).  In the present case, assuming entitlement arose during service, the effective date will turn on the date a claim for his knee disability was received. Here, the Veteran separated from service in 1955, but did not file a claim for his knee within one year of his separation from service, thus, an effective date of the day after his separation is not available under the law.  38 C.F.R. § 3.400(b).  Review of the record reveals that there was no written communication or submission from the Veteran showing an intent to apply for benefits for a knee disability or identifying the benefits sought related to the knee prior to the December 15, 2010 claim received by the RO. The Board points out that, in fact, there are no communications other than those pertaining to the Veteran's dependents and training certification prior to December 2010.   Accordingly, December 15, 2010, is the date of claim, and an earlier effective date is not warranted.   

With regard to the Veteran's assertion that he should be granted an earlier effective date on the basis that he first sought treatment for his right knee symptoms in approximately 2002; there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability). Thus, his date of first treatment cannot serve as the date of claim in this case as there was no intent to file for benefits at this time.

Therefore, under the laws and regulations pertaining to effective dates, December 15, 2010 is the appropriate effective date for the grant of entitlement to service connection for traumatic osteoarthritis of the right knee in this case.   The preponderance of the evidence is against an effective date prior to December 15, 2010 for the grant of service connection for traumatic osteoarthritis of the right knee, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to a disability evaluation in excess of 10 percent for traumatic osteoarthritis of the right knee, for the rating period prior to September 12, 2011, is denied.

The claim of entitlement to an earlier effective date for service connection for traumatic osteoarthritis of the right knee is denied.


REMAND

The Board acknowledges that the Veteran was most recently afforded a VA examination in October 2012, in connection with his claim for an increased disability rating for his service-connected traumatic arthritis of the right knee, status-post total knee replacement.  Nonetheless, the Veteran asserts that the symptoms of this service-connected disability are more severe than presently evaluated.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Moreover, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent, October 2012 VA examination report reveals that range of motion testing for both knees in active and passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the October 2012 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected traumatic arthritis of the right knee, status-post total knee replacement, on appeal.  

The Board observes that the Veteran submitted copies of treatment records from Dr. E of Ellis Faerber Medical Services and from The Core Institute.  However, it is unclear whether there are additional treatment records from either provider, and no such records have been associated with his claims file.  The RO must make every effort to obtain these records. 

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since November 1, 2012 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since November 2012.

2.  After obtaining any necessary authorization from the Veteran, obtain his medical records from any private medical providers identified by the Veteran.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected traumatic arthritis of the right knee, status-post total knee replacement.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected traumatic arthritis of the right knee, status-post total knee replacement, on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  After completing any additional notification or development deemed necessary, the Veteran's claim for an increased disability rating should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


